DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-33 are pending.
Claims 26-27 are withdrawn as being directed to a non-elected invention.
Claims 1-25 and 28-33 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, encompassing claims 1-25 and 28-33, in the reply filed on 08/01/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 40. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-15, 17, 19-25, 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a rhizobium, such as a symbiotic rhizobium or epiphytic bacteria that can fix nitrogen under aerobic free-living conditions, having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacteria under aerobic free-living conditions, and wherein the bacteria is not Azorhizobium caulinodans.  The claims encompass any epiphytes and rhizobia (except Azorhizobium caulinodans) with any type of exogenous nif cluster.  
	Applicant describes working examples of producing bacteria having an exogenous nif cluster that can fix nitrogen under aerobic free, wherein the bacteria are Rhizobium sp. IRBG74, P. protegens Pf-5, E. coli (Specification p. 26 - 56).  
	Applicant does not describe the genus of bacteria, including epiphytes and symbiotic rhizobia, that can fix nitrogen under aerobic free-living conditions, having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacteria under aerobic free-living conditions.  Bashor, "Understanding biological regulation through synthetic biology." (2018) teaches that “While gene circuit engineering can vary in scope from tinkering with small synthetic test-bed networks, to the construction of complex multi-component circuitry, the process of reaching a desired target behavior is often mired by unpredictable, non-linear interactions both between circuit components and with the encompassing cellular milieu. As a result, gene circuit engineering is typically iterative, and may involve numerous cycles of design, construction, and testing as the bioengineer attempts to move from an initial, abstract description of a circuit’s behavior to its experimentally verified, physical implementation. At each step of this circuit engineering cycle, the bioengineer must continuously engage with the allowances and constraints imposed by the underlying biology of the system.”  As the claims encompass a vast array of bacteria and exogenous nif clusters that may include any number of genetic modifications, and in view of the teaching of Bashor, the genus cannot be considered described by generic descriptions of nif gene activity and the limited species described by Applicant in view of the teachings of the prior art.  
	Hence, Applicant has not, in fact, described the claimed inventions within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites the limitation " wherein the nitrogen fixation is under the control of the chemical signal" with reference to Claim 19.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 19 nor Claim 13 from which it depends recite any chemical signal.  Claim 20 recites the chemical signal and as such, for purposes of examination only, Claim 21 is interpreted as depending from Claim 20.  This interpretation does not relieve Applicant of the duty to amend the claims to address the identified deficiency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410.
Applicant claims a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising a symbiotic rhizobium having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 1), the rhizobium of claim 1, wherein the exogenous nif cluster is selected from a group consisting of a free-living diazotroph nif cluster, a symbiotic diazotroph nif cluster, a photosynthetic Alphaproteobacteria nif cluster, a Gammaproteobacteria nif cluster, a cyanobacteria nif cluster, a firmicutes nif cluster, a Rhodobacter sphaeroides nif cluster, and a Rhodopseudomonas palustris nif cluster (Claim 2), the rhizobium of claim 1, wherein the exogenous nif cluster is an inducible refactored nif cluster (Claim 3), the rhizobium of claim 3, wherein the inducible refactored nif cluster is an inducible refactored Klebsiella nif cluster (Claim 4), the rhizobium of claim 4, wherein the rhizobium is IRBG74 (Claim 5).
Applicant further claims a plant growth promoting bacterium that can fix nitrogen under aerobic free-living conditions, comprising a bacterium having an exogenous nif cluster having at least one inducible promoter, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacterium, under aerobic free-living conditions, and wherein the bacterium is not Azorhizobium caulinodans (Claim 13), the plant growth promoting bacterium of claim 13, wherein the bacterium is a symbiotic bacterium (Claim 14), the plant growth promoting bacterium of claim 13, wherein the bacterium is an endophyte (Claim 15), the plant growth promoting bacterium of claim 15, wherein the endophyte is rhizobium IRBG74 (Claim 16), the plant growth promoting bacterium of claim 13, wherein the plant growth promoting bacterium is associated with a genetically modified cereal plant (Claim 19), the rhizobium of claim 13 the rhizobium of claim 13, wherein the inducible promoter is activated by an agent selected from a group that includes IPTG, sodium salicylate, octapine, nopaline, the quorum signal 30C6HSL, aTc, cuminic acid, DAPG, and salicylic acid (Claim 24), the rhizobium of claim 13
Applicant further claims a method of engineering a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising transferring an exogenous nif cluster to a symbiotic rhizobium, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium, under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 28), the method of claim 28, wherein the exogenous nif cluster is transferred to the rhizobium in a plasmid (Claim 29).
Applicant further claims a method of producing nitrogen for consumption by a cereal plant, comprising providing a plant growth promoting bacterium that can fix nitrogen under aerobic free- living conditions in proximity of the cereal plant, wherein the plant growth promoting bacterium is a symbiotic bacterium having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic bacterium, enabling nitrogen fixation under aerobic free-living conditions (Claim 31), the method of claim 31, wherein the plant growth bacterium is a symbiotic rhizobium (Claim 32), the method of Claim 31, wherein the cereal plant is a genetically modified cereal plant (Claim 33).
WO2017062412 teaches a method for providing fixed nitrogen from atmospheric nitrogen, comprising delivering a modified bacteria having an exogenous nif cluster to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, wherein the modified bacteria provides fixed nitrogen (Claim 1), wherein the nif cluster is a refactored nif cluster (Claim 3), wherein the nif cluster is a Klebsiella wild-type nif cluster, a Pseudomonas Stutzi nif cluster, or a paenibacillus cluster (symbiotic diazotrophs) (Claim 8), a method, comprising delivering a modified non-pathogenic bacteria having exogenous genes for enabling plant endosymbiosis to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, wherein the exogenous gene includes an IPTG inducible T7 RNA polymerase (Claims 13, 17, 18).  WO2017062412 teaches a seed or seedling of a cereal plant having a modified bacteria associated with an external surface of the seed or seedling (Claim 32), wherein the modified bacteria has an exogenous nif cluster (Claim 33), wherein the nif cluster is a refactored nif cluster (Claim 35), wherein the nif cluster is a Klebsiella wild-type nif cluster, a Pseudomonas Stutzi nif cluster, or a paenibacillus cluster (Claim 40), the seed or seedling further comprising an exogenous gene encoding a plant growth-stimulating peptide (rendering the plant genetically modified) (Claim 42).  WO2017062412 teaches that inducible promoters may be paired with downstream terminator sequences.  (Specification p. 10).  
However, WO2017062412 does not teach that the bacterium is a symbiotic rhizobium.  
Venkateshwaran teaches that Rhizobium sp. strain IRBG74 is a nitrogen-fixing symbiont in the Rhizobium clade that nodulates the aquatic legume Sesbania sp. and can infect rice endophytically, improving plant growth, health, and yield, the genome had been sequenced.  Venkateshwaran teaches that natural endophytes of cereals, particularly those that belong to the Rhizobium clade with an ability to fix atmospheric nitrogen, is the best alternate avenue to achieving the goal of transferring nitrogen fixation to cereal crops. The release of the IRBG74 genome sequence enables the manipulation of this strain at the molecular level to enhance its nitrogen-fixing ability in rice. (p. 409, ¶ 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the bacteria is an endophytic Rhizobium of strain IRBG74. One having ordinary skill in the art would have been motivated to do this because Venkateshwaran teaches that the IRBG74 strain is one that appears to have a host range encompassing both legumes and a cereal such as rice, and that the strain is a candidate for manipulation at the molecular level to enhance nitrogen fixation in plants such as rice.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410 and further in view of Soto et al. (20140336050).
Applicant claims a plant growth promoting bacterium that can fix nitrogen under aerobic free-living conditions, comprising a bacterium having an exogenous nif cluster having at least one inducible promoter, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacterium, under aerobic free-living conditions, and wherein the bacterium is not Azorhizobium caulinodans (Claim 13), the plant growth promoting bacterium of claim 13, wherein the bacterium is a symbiotic bacterium (Claim 14), the plant growth promoting bacterium of claim 13, wherein the bacterium is an endophyte (Claim 15), the plant growth promoting bacterium of claim 15, wherein the endophyte is rhizobium IRBG74 (Claim 16), the plant growth promoting bacterium of claim 13, wherein the bacterium is an epiphyte (Claim 17), the plant growth promoting bacterium of claim 17, wherein the epiphyte is pseudomonas protogens PF-5 (Claim 18).
The teachings of WO2017062412 and Venkateshwaran as they are applied to claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are set forth previously herein.  Neither WO2017062412 nor Venkateshwaran explicitly teach that the bacteria is Pseudomonas protogens Pf-5.
Soto et al. (20140336050) teaches recombinant bacterial strains, characterized in that such strains comprise heterologous nif genes, wherein the bacteria are the epiphytes Pseudomonas fluorescens Pf-5 – now renamed Pseudomonas protogens Pf-5 (Claim 1, 5).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the bacteria is Pseudomonas protogens Pf-5.  One having ordinary skill in the art would have been motivated to do so because WO2017062412 teaches that the method, bacteria and plants may be applied to bacteria that associate with plants and Soto et al. teaches a methods and bacteria that, in view of the explicit teachings of Soto et al., one of ordinary skill in the art would have been an obvious species to use with the method, bacteria and plants of WO2017062412, both methods being directed to transferring nitrogenase activity from one bacterium to another by transfer of nif gene clusters.  
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410 and further in view of Wang, et al. (PLoS One 8.7 (2013): e68677).
Applicant claims a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising a symbiotic rhizobium having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 1), the rhizobium of claim 1, wherein the exogenous nif cluster comprises 6 nif genes (Claim 6), the rhizobium of claim 6, wherein the 6 nif genes are nifHDK(T)Y, nifEN(X), nifJ, nifBQ, nifF, and nifUSVWZM (Claim 7), the rhizobium of claim 6, wherein each nif gene of the exogenous nif cluster is preceded by a T7 promoter (Claim 8), the rhizobium of claim 8, further comprising an endogenous nif cluster (Claim 9), the rhizobium of claim 9, wherein the exogenous nif cluster further comprises a terminator (Claim 10), the rhizobium of claim 8, wherein the T7 promoter has a terminator and wherein the terminator is downstream from the T7 promoter (Claim 11), the rhizobium of claim 11, wherein the exogenous nif cluster is a refactored rhizobium IRBG74 nif cluster (Claim 12).
The teachings of WO2017062412 and Venkateshwaran as they are applied to claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are set forth previously herein.  Neither WO2017062412 nor Venkateshwaran explicitly teach that the exogenous nif cluster comprises 6 genes - nifHDK(T)Y, nifEN(X), nifJ, nifBQ, nifF, and nifUSVWZM - that each nif gene of the exogenous nif cluster is preceded by a T7 promoter.
Wang, et al. teaches a method of refactoring nif gene clusters from K. pneumoniae such that each of 6 nif genes (or operons) - nifHDK(T)Y, nifEN(X), nifJ, nifBQ, nifF, and nifUSVWZM – such that each is under the control of a T7 polymerase promoter and a T7 terminator downstream from the promoter.  Wang et al. teaches that a construct comprising the refactored genes was transferred into E. coli and that as a result, nitrogenase activity was successfully established in the transformed E. coli.  Wang et al. teaches that the refactored system presented the advantage of allowing for increased expression of nitrogen fixation components in the presence of exogenous nitrogen, oxygen and higher temperatures.  (p. 2, left col. ¶ 5 – right col. ¶ 2, Figure 1, p. 6 right col. ¶ 3 – p. 9 right col., ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the rhizobium comprises 6 exogneous genes - nifHDK(T)Y, nifEN(X), nifJ, nifBQ, nifF, and nifUSVWZM – and that each nif gene of the exogenous nif cluster is preceded by a T7 promoter.  One having ordinary skill in the art would have been motivated to use such a refactored nif cluster because Wang et al. explicitly teaches constructs having all of the recited characteristics and that such constructs were functional for the intended purpose of transferring nitrogenase activity to non-diazotrophs.  The constructs presented the additional advantage of allowing for increased expression of nitrogen fixation components in the presence of exogenous nitrogen, oxygen and higher temperatures.  Because Venkateshwaran teaches that the IRBG74 strain is one that appears to have a host range encompassing both legumes and a cereal such as rice, and that the strain is a candidate for manipulation at the molecular level to enhance nitrogen fixation in plants such as rice, it would have been an obvious choice as a rhizobium to use in the invention.  As taught by Venkateshwaran, the IRBG74 strain is unusual as a rhizobium that comprises a native nif gene cluster.  The IRBG74 strain, known in the art to comprise a nif cluster, would have further been an obvious choice as a source of the exogenous nif genes, refactored as was taught by Wang et al., to use in IRBG74 or another rhizobia that does not natively comprise a nif cluster.  
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410 and further in view of Dessaux et al. (Trends in plant science 21.3 (2016): 266-278).
Applicant claims a plant growth promoting bacterium that can fix nitrogen under aerobic free-living conditions, comprising a bacterium having an exogenous nif cluster having at least one inducible promoter, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacterium, under aerobic free-living conditions, and wherein the bacterium is not Azorhizobium caulinodans (Claim 13), the plant growth promoting bacterium of claim 13, wherein the plant growth promoting bacterium is associated with a genetically modified cereal plant (Claim 19), the plant growth promoting bacterium of claim 19, wherein the genetically modified cereal plant includes an exogenous gene encoding a chemical signal (Claim 20), the plant growth promoting bacterium of claim 20, wherein the chemical signal is opine, phlorogluconol or rhizopene (Claim 22).
The teachings of WO2017062412 and Venkateshwaran as they are applied to claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are set forth previously herein.  Neither WO2017062412 nor Venkateshwaran explicitly teach that the genetically modified cereal plant includes an exogenous gene encoding a chemical signal such as an opine.
Dessaux et al. (Trends in plant science 21.3 (2016): 266-278) teaches that plants have been engineered to produce opines and were shown to favor the growth of indigenous or introduced opine-degrading bacteria in a simplified rhizosphere system or in non-sterilized soils and that this approach was independent of both soil type and plant species. Dessaux et al. teaches that the establishment of a trophic link between PGPR bacteria and the plant is therefore a sound approach to favor the maintenance of a sufficient microbial inoculum at the plant root system. (p. 273 ¶ 2).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the cereal plants are modified to express opines as taught by Dessaux et al.  One having ordinary skill in the art would have been motivated to do so because Dessaux et al. teaches that modifying plants to express chemical signals like opines are a sound approach to favor the maintenance of a sufficient microbial inoculum at the plant root system – an obvious advantage to the system as taught by WO2017062412, which reasonably requires the inoculation or establishment of an engineered bacterial community in the soil.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410 and further in view of Tamsir et al. (US 20200331820 A1, Effective Filing Date 10/25/2017).
Applicant claims a method of engineering a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising transferring an exogenous nif cluster to a symbiotic rhizobium, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium, under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 28), the method of claim 28, wherein the exogenous nif cluster is transferred to the rhizobium in a plasmid (Claim 29), the method of Claim 28, wherein the endogenous NifL gene is deleted (Claim 30).
The teachings of WO2017062412 and Venkateshwaran as they are applied to claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are set forth previously herein.  Neither WO2017062412 nor Venkateshwaran explicitly teach that the endogenous NifL gene is deleted from the rhizobium.  
Tamsir et al. teaches the genetic modification of bacterial operons, including the nif genes, to increase nitrogenase expression.  (¶ 0005).  Tamsir et al. teaches that in such systems nifA and nifL maybe deleted to upregulate nitrogenase operons.  (¶ 0130).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the nifL gene is deleted from the rhizobium.  One having ordinary skill in the art would have been motivated to do so because Tamsir et al. teaches that in bacteria modified to increase nitrogenase expression,  nifA and nifL maybe deleted to upregulate nitrogenase operons.  The invention of WO2017062412 is explicitly directed to increasing the expression of nif genes, including nitrogenases, in transgenic bacteria and as such the teachings of Tamsir et al. would have been recognized to be directly applicable by one of ordinary skill in the art.  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (WO2017062412) in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410 and Dessaux et al. (Trends in plant science 21.3 (2016): 266-278) further in view of Farrand et al. (US 20020061579 A1).  
Applicant claims a plant growth promoting bacterium that can fix nitrogen under aerobic free-living conditions, comprising a bacterium having an exogenous nif cluster having at least one inducible promoter, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacterium, under aerobic free-living conditions, and wherein the bacterium is not Azorhizobium caulinodans (Claim 13), the plant growth promoting bacterium of claim 13, wherein the plant growth promoting bacterium is associated with a genetically modified cereal plant (Claim 19), the plant growth promoting bacterium of claim 19, wherein the genetically modified cereal plant includes an exogenous gene encoding a chemical signal (Claim 20), the plant growth promoting bacterium of claim 19, wherein the nitrogen fixation is under the control of the chemical signal (Claim 21).  
See the rejection under 35 USC 112b regarding the interpretation of Claim 21.  
The teachings of WO2017062412, Venkateshwaran and Dessaux et al. as they are applied to claims 1-5, 13-16, 19, 20, 22-25, 28-29, 31-33 are set forth previously herein.  Neither WO2017062412 nor Venkateshwaran nor and Dessaux et al. explicitly teach that the nitrogen fixation is under the control of the chemical signal.
Farrand et al. teaches the creation of an artificial control mechanism in bacteria that is responsive to opines, for the purpose of controlling the expression of the sacB gene.  (¶ 0040).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method, bacteria and plants of WO2017062412 such that the plants are cereal plants expressing opines as taught by Dessaux et al. and the nif genes are under the control of an opine-responsive promoter as taught by Farrand et al.  One having ordinary skill in the art would have been motivated to do so because Farrand et al. teaches a system for control of bacterial gene expression that is opine-inducible and one of ordinary skill in the art would have readily recognized the benefit of restricting the expression of the exogenous nif gene cluster to circumstances wherein the bacteria are in the proximity of the plants that they are intended to deliver nitrogen to.  Limiting expression in such a manner would be reasonably expected to improve the efficiency of the bacterial growth and nitrogen fixation activity.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 13-16, 19, 23-25, 28-29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 14 and 15 of U.S. Patent No. 11479516 in view of Venkateshwaran, Muthusubramanian. "Exploring the feasibility of transferring nitrogen fixation to cereal crops." Principles of plant-microbe interactions. Springer, Cham, 2015. 403-410.
Applicant claims a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising a symbiotic rhizobium having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 1), the rhizobium of claim 1, wherein the exogenous nif cluster is selected from a group consisting of a free-living diazotroph nif cluster, a symbiotic diazotroph nif cluster, a photosynthetic Alphaproteobacteria nif cluster, a Gammaproteobacteria nif cluster, a cyanobacteria nif cluster, a firmicutes nif cluster, a Rhodobacter sphaeroides nif cluster, and a Rhodopseudomonas palustris nif cluster (Claim 2), the rhizobium of claim 1, wherein the exogenous nif cluster is an inducible refactored nif cluster (Claim 3), the rhizobium of claim 3, wherein the inducible refactored nif cluster is an inducible refactored Klebsiella nif cluster (Claim 4), the rhizobium of claim 4, wherein the rhizobium is IRBG74 (Claim 5).
Applicant further claims a plant growth promoting bacterium that can fix nitrogen under aerobic free-living conditions, comprising a bacterium having an exogenous nif cluster having at least one inducible promoter, wherein the exogenous nif cluster confers nitrogen fixation capability on the bacterium, under aerobic free-living conditions, and wherein the bacterium is not Azorhizobium caulinodans (Claim 13), the plant growth promoting bacterium of claim 13, wherein the bacterium is a symbiotic bacterium (Claim 14), the plant growth promoting bacterium of claim 13, wherein the bacterium is an endophyte (Claim 15), the plant growth promoting bacterium of claim 15, wherein the endophyte is rhizobium IRBG74 (Claim 16), the plant growth promoting bacterium of claim 13, wherein the plant growth promoting bacterium is associated with a genetically modified cereal plant (Claim 19), the rhizobium of claim 13 the rhizobium of claim 13, wherein the inducible promoter is activated by an agent selected from a group that includes IPTG, sodium salicylate, octapine, nopaline, the quorum signal 30C6HSL, aTc, cuminic acid, DAPG, and salicylic acid (Claim 24), the rhizobium of claim 13
Applicant further claims a method of engineering a rhizobium that can fix nitrogen under aerobic free-living conditions, comprising transferring an exogenous nif cluster to a symbiotic rhizobium, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic rhizobium, under aerobic free-living conditions, and wherein the rhizobium is not Azorhizobium caulinodans (Claim 28), the method of claim 28, wherein the exogenous nif cluster is transferred to the rhizobium in a plasmid (Claim 29).
Applicant further claims a method of producing nitrogen for consumption by a cereal plant, comprising providing a plant growth promoting bacterium that can fix nitrogen under aerobic free- living conditions in proximity of the cereal plant, wherein the plant growth promoting bacterium is a symbiotic bacterium having an exogenous nif cluster, wherein the exogenous nif cluster confers nitrogen fixation capability on the symbiotic bacterium, enabling nitrogen fixation under aerobic free-living conditions (Claim 31), the method of claim 31, wherein the plant growth bacterium is a symbiotic rhizobium (Claim 32), the method of Claim 31, wherein the cereal plant is a genetically modified cereal plant (Claim 33).
U.S. Patent No. 11479516 claims a method for providing fixed nitrogen from atmospheric nitrogen to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, comprising delivering genetically engineered bacteria having a refactored exogenous nif cluster to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, wherein the genetically engineered bacteria comprise transgenic bacteria, wherein the genetically engineered bacteria comprise bacteria of a species which does not natively contain a nif cluster, wherein the genetically engineered bacteria become established in the cereal plant and provide the cereal plant with fixed nitrogen, wherein the refactored exogenous nif cluster comprises at least one of: codon- optimized nif cluster genes; operons under the control of synthetic parts; operons separated by spacer parts; and a controller (Claim 1), the method of claim 1, wherein the refactored exogenous nif cluster is a Klebsiella nif cluster, a Pseudomonas stutzi nif cluster, or a Paenibacillus nif cluster (Claim 3), the method of claim 1, wherein the cereal plant is selected from wheat, rye, barley, triticale, oats, millet, sorghum, teff, fonio, buckwheat, quinoa, corn and rice (Claim 4). The method of claim 1, wherein the refactored exogenous nif cluster is from an organism of a different species than the genetically engineered bacteria (Claim 14).  The method of claim 1, wherein the genetically engineered bacteria are endophytes (Claim 15).
U.S. Patent No. 11479516 does not claim that the bacteria is rhizobium.
Venkateshwaran teaches that Rhizobium sp. strain IRBG74 is a nitrogen-fixing symbiont in the Rhizobium clade that nodulates the aquatic legume Sesbania sp. and can infect rice endophytically, improving plant growth, health, and yield, the genome had been sequenced.  Venkateshwaran teaches that natural endophytes of cereals, particularly those that belong to the Rhizobium clade with an ability to fix atmospheric nitrogen, is the best alternate avenue to achieving the goal of transferring nitrogen fixation to cereal crops. The release of the IRBG74 genome sequence enables the manipulation of this strain at the molecular level to enhance its nitrogen-fixing ability in rice. (p. 409, ¶ 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the claimed subject matter of U.S. Patent No. 11479516  such that the bacteria is an endophytic Rhizobium of strain IRBG74. One having ordinary skill in the art would have been motivated to do this because Venkateshwaran teaches that the IRBG74 strain is one that appears to have a host range encompassing both legumes and a cereal such as rice, and that the strain is a candidate for manipulation at the molecular level to enhance nitrogen fixation in plants such as rice.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/           Primary Examiner, Art Unit 1662